The executor of the last will and testament of James Clynes has appealed from a decree of the Surrogate’s Court, Tompkins county, adjudging that Peter Maloney, the claimant, recover from the estate of the decedent the sum of $252 and attorney’s fees. Claimant presented to the estate of the decedent a bill for work, labor and services amounting to $969.38. Claimant was a nephew of the testator. The surrogate found that between November 20, 1930, and September 3, 1932, claimant rendered services to the decedent and is entitled to recover upon such claim the sum of $252. There is evidence to sustain the finding of the surrogate. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Present —■ Hill, P. J., Rhodes, McNamee, Bliss and Hefíeman, JJ.